Case: 14-50165      Document: 00512890786         Page: 1    Date Filed: 01/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50165
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 6, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SANTIAGO RODRIGUEZ-JAIMES, also known as Santiago Benitez-Jaimes,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-909-1


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
PER CURIAM: *
       Santiago Rodriguez-Jaimes appeals the 36-month, non-guidelines
sentence imposed following his guilty plea conviction for illegal reentry in
violation of 8 U.S.C. § 1326. He challenges the substantive reasonableness of
his sentence on the ground that it is greater than necessary to achieve the
sentencing goals set forth in 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50165     Document: 00512890786      Page: 2   Date Filed: 01/06/2015


                                  No. 14-50165

      Because he does not argue that the district court committed any
procedural error in imposing the sentence, our review is limited to whether the
sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38,
51 (2007). When the district court has imposed a sentence that varies from the
guidelines range, reasonableness review requires that we evaluate whether
the sentence “unreasonably fails to reflect the statutory sentencing factors” set
forth in § 3553(a). United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      Here, Rodriguez-Jaimes states the following in his brief: “The district
court imposed the 36-month sentence after considering [the defendant’s]
uncounted criminal history. This was a proper sentencing consideration.”
Although Rodriguez-Jaimes asserts that the district court gave too much
weight to old, uncounted convictions and not enough weight to his medical
conditions, the record does not reflect that the district court did not account for
a factor that should have received significant weight, gave significant weight
to an irrelevant or improper factor, or made a clear error of judgment in
balancing the sentencing factors. Id. Rather, the record reflects that the
district court considered the Guidelines and policy statements, the sentencing
factors of § 3553(a), the Presentence Report, and Rodriguez-Jaimes’s
arguments in mitigation of his sentence. Additionally, although the 36-month
sentence is 12 months greater than the top of the guidelines range, we have
upheld greater deviations from the guidelines. See, e.g., United States v. Key,
599 F.3d 469, 475-76 (5th Cir. 2010); United States v. Herrera-Garduno, 519
F.3d 526, 531-32 (5th Cir. 2008).
      Based on the totality of the circumstances, including the significant
deference that is due to a district court’s consideration of the § 3553(a) factors,
the sentence imposed was reasonable. See Gall, 552 U.S. at 50-53; United




                                        2
    Case: 14-50165    Document: 00512890786     Page: 3   Date Filed: 01/06/2015


                                 No. 14-50165

States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008). Accordingly, the district
court’s judgment is AFFIRMED.




                                       3